28 N.Y.2d 631 (1971)
United Services Automobile Association, Appellant,
v.
David Spyres et al., Defendants, and Pamela A. Davis et al., Respondents.
Court of Appeals of the State of New York.
Argued January 14, 1971.
Decided February 18, 1971.
J. Couper Lord for appellant.
Gerald Bouvier for Government Employees Insurance Company, respondent.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON. Taking no part: Judge BURKE.
Order affirmed, with costs to respondent insurance company; no opinion.